DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavit (USPAPN 2012/0190505).
Regarding claim 1, Shavit discloses:
at least one processor; a memory coupled to the at least one processor, the memory comprising instructions that (see para [27], a computer), when executed by the at least one processor, cause the at least one processor to:
access training motion capture data of a body of a training subject performing a physical activity sequence comprising a sequence of states (see para [78] and fig 7A-7C, accessing video of a trainer’s performance of an exercise sequence, the exercise sequence comprising multiple states),
determine at least one primary body element for the physical activity sequence (see para [85] and fig 7A-7C, determining position coordinates and angles of joints of body parts of the trainer, and see para [75], wherein body parts that should be monitored are predetermined for the exercise sequence), and
determine a path tracking model configured to numerically represent a path of the at least one primary body element as the body performs the physical activity sequence (see para [67] and [85], determining path metrics of the body parts (e.g., speed and motion of the routine) modeling the trainer’s performance of the exercise sequence), the path tracking model determined via:
determining at least one path characteristic metric of the at least one primary body element during each of the sequence of states, the at least one path characteristic metric comprising a numeric variable defining state information of the at least one primary body element during one of the sequence of states (see para [46], [66], [67], and [85], determining the path metrics of the body parts includes determining position coordinates and angles of joints of body parts for each of the states of the exercise sequence), and
determining an ideal activity path of the physical activity sequence, the ideal activity path comprising an ordered sequence of the at least one path characteristic metric during the sequence of states (see para [75] and [78], determining the trainer’s performance as an ideal performance).

Regarding claim 2, Shavit further discloses the state information of the at least one primary body element comprising at least one of a position or an orientation of the at least one primary body element (see rejection of claim 1, position coordinates and angles of joints of the body parts).
Regarding claim 3, Shavit further discloses the instructions, when executed by the at least one processor, to cause the at least one processor to:
quantify work performed by a plurality of body elements in the training motion capture data (see para [40], quantifying calories burnt by the body parts of the trainer), and
select at least one of the plurality of body elements performing work above a threshold as the at least one primary body element (see para [75], wherein body parts that should be monitored are predetermined for the exercise sequence, wherein the body parts (e.g., arms in a Mermaid routine in para [78] and fig 7A-7C) burn above zero calories).

Regarding claim 4, Shavit further discloses the instructions, when executed by the at least one processor, to cause the at least one processor to determine a plurality of key states of the physical activity sequence based on the training motion capture data, each of the plurality of key states comprising a specific state that in-part defines the physical activity sequence (see para [49], determining edge frames in the video of the trainer’s performance, each edge frame defining key poses that enable future recognition by matching).

Regarding claim 5, Shavit further discloses the ideal activity path comprising a sequence of the plurality of key states (see para [49] and [64]-[66], the ideal performance (i.e., the trainer’s performance) includes the edge frames).

Regarding claim 6, Shavit further discloses the path tracking model comprising at least one path similarity measure numerically quantifying a similarity between an actual activity path and the ideal activity path (see para [67] and [68], generating a dissimilarity metric between a trainee’s performance and the ideal performance (i.e., the trainer’s performance)).

Regarding claim 7, Shavit further discloses the at least one path characteristic metric comprising a unit vector of the primary body element (see para [54], bones between the joints are represented as vectors, wherein a vector is merely a linear combination of unit vectors).

Regarding claim 8, Shavit further discloses the at least one path characteristic metric associated with temporal information indicating an amount of time to complete at least a portion of the ideal activity path (see para [67] and [68], speed of the ideal performance (i.e., the trainer’s performance) is compared to speed of a trainee’s performance for generating a dissimilarity metric).

Regarding claim 9, Shavit further discloses the ideal activity path comprising a multi-dimensional path of the at least one primary body element between each of the sequence of states, each dimension of the multi-dimensional path comprising a spatial dimension associated with the at least one primary body element (see fig 9, both of the ideal performance (i.e., trainer’s performance) and a trainee’s performance are analyzed in two-dimensional space for comparison).

Regarding claim 10, Shavit further discloses the ideal activity path further defined based on multiple recorded physical activity sequence samples captured in the training motion capture data (see para [80], the ideal performance (i.e., the trainer’s performance) is determined based on at least two sequences (i.e., RGB sequence and depth sequence)).

Regarding claims 11-20, Shavit discloses everything claimed as applied above (see rejection of claims 1-10).














Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9-13, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of Juhas et al. (USPN 11,403,882). Although the claims at issue are not identical, they are not patentably distinct from each other.
For example, regarding claim 1, Juhas discloses:
at least one processor; a memory coupled to the at least one processor, the memory comprising instructions that (see Juhas claim 6, “a memory” and “one or more processors”), when executed by the at least one processor, cause the at least one processor to:
access training motion capture data of a body of a training subject performing a physical activity sequence comprising a sequence of states (see Juhas claim 6, “receive motion capture data while a training subject demonstrates a physical activity sequence”),
determine at least one primary body element for the physical activity sequence (see Juhas claim 6, “identify one or more primary body elements based on the motion capture data”), and
determine a path tracking model configured to numerically represent a path of the at least one primary body element as the body performs the physical activity sequence (see Juhas claim 6, “a path tracking model”), the path tracking model determined via:
determining at least one path characteristic metric of the at least one primary body element during each of the sequence of states, the at least one path characteristic metric comprising a numeric variable defining state information of the at least one primary body element during one of the sequence of states (see Juhas claim 6, “derive one or more path characteristic metrices comprising one or more state variable sets for the one or more primary body elements, […] comprises [...]spatial dimension, an orientation”), and
determining an ideal activity path of the physical activity sequence, the ideal activity path comprising an ordered sequence of the at least one path characteristic metric during the sequence of states (see Juhas claim 6, “define an ideal activity path […] based on the one or more path characteristic metrics”).
Subject matter recited in claims 2, 3, 6, 9-13, 16, 19, and 20 can also be found in Juhas claims 1-17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668